UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7429



GRADY EDWARD LLOYD,

                                              Plaintiff - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;
PHOEBE B. JOHNSON; MRS. CROCK; GAIL FRICKS;
PERRY CORRECTIONAL INSTITUTION,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   David C. Norton, District Judge.
(CA-99-2206-4-18BF)


Submitted:   February 8, 2001          Decided:     February 14, 2001


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Grady Edward Lloyd, Appellant Pro Se.     Steven Michael Pruitt,
Robert W. Cone, MCDONALD, PATRICK, TINSLEY, BAGGETT & POSTON,
Greenwood, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Grady Edward Lloyd appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Lloyd v. South Carolina Dep’t of Corr., No. CA-99-2206-4-18BF

(D.S.C. Sept. 12, 2000).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2